Pee Cueiam.
This is defendants’ rule to show cause why the venue should not be changed from the county of Hudson, where it laid in the complaint, to the county of Monmouth.
We have examined the depositions taken pursuant to the rule and laid before us. The result of our examination is that we are persuaded that the defendants are entitled to have the case tried in Monmouth county, and for that purpose to have the venue changed to that county.
Accordingly, it will be ordered that the venue be changed to the county of Monmouth.